UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1591



BABATUNDE FADAHUNSI, a/k/a Tunde Fadahunsi,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-506-964)


Submitted:   November 10, 1997         Decided:     December 15, 1997


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Babatunde Fadahunsi, Appellant Pro Se. Karen Fletcher Torstenson,
Karen Ann Hunold, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Babatunde Fadahunsi petitions this court for review of the

Board of Immigration Appeals' decision dismissing his appeal from

the immigration judge's denial of his motion to reopen deportation

proceedings. Our review of the record discloses that there was no

abuse of discretion in the Board's decision. Accordingly, we affirm
on the reasoning of the Board. Fadahunsi v. INS, No. A70-506-964
(B.I.A. Apr. 11, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2